Judgment, Supreme Court, New York County (Martin Evans, J.), entered on August 2,1983, unanimously reversed, on the law and the facts, and a new trial ordered solely on the issue of damages awarded to the plaintiff-respondent, without costs, unless plaintiff-respondent, within 20 days after service upon his attorney of a copy of the order herein, with notice of entry, serves and files in the office of the clerk of the trial court, a written stipulation consenting to reduce the verdict in his favor to $225,000, less 10%, the percentage by which the jury found plaintiff to be contributorily negligent, and to the entry of an amended judgment in accordance therewith. If plaintiff-respondent so stipulates, the judgment, as so amended and reduced, is affirmed without costs and without disbursements. 1! After review of the record, the damages awarded appear to us to be excessive to the extent indicated. Concur — Murphy, P. J., Kupferman, Sandler, Ross and Silverman, JJ.